[Cite as State v. Adams, 2015-Ohio-5038.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

STATE OF OHIO                                       C.A. No.      14CA010599

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
CLARENCE ADAMS, III                                 COURT OF COMMON PLEAS
                                                    COUNTY OF LORAIN, OHIO
        Appellant                                   CASE No.   12CR084976

                                 DECISION AND JOURNAL ENTRY

Dated: December 7, 2015



        MOORE, Judge.

        {¶1}    Appellant, Clarence Adams, appeals his conviction by the Lorain County Court of

Common Pleas. This Court affirms.

                                               I.

        {¶2}    On the early morning of April 8, 2012, two men assaulted L.T. as he walked

down the street toward his home. The vicious beating continued down the sidewalk, leaving a

trail of blood as L.T.’s attackers pursued him. After the family of a witness called 911, police

found L.T.’s body near his own house. They recovered his watch and cellular phone wrapped up

in a hoodie that Mr. Adams’ codefendant left with a longtime friend.         The coroner later

determined that L.T. died from blood loss and multiple blunt impacts to the area of his head and

neck.

        {¶3}    Mr. Adams was charged with aggravated murder in violation of R.C. 2903.01(A)

and 2903.01(B), with two accompanying death penalty specifications; murder in violation of
                                               2


R.C. 2903.02(A) and 2903.02(B); aggravated robbery in violation of R.C. 2911.01(A)(3); and

felonious assault in violation of R.C. 2903.11(A)(1). A three-judge panel found him guilty of

felony murder in violation of R.C. 2903.02(B), aggravated robbery, and felonious assault, but not

guilty of the remaining charges. The trial court merged the convictions for murder and felonious

assault for purposes of sentencing and sentenced Mr. Adams to consecutive prison terms of life

with the possibility of parole after fifteen years and eight years, respectively. Mr. Adams

appealed.

                                               II.

                                 ASSIGNMENT OF ERROR

       THE GUILTY VERDICTS ARE AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE IN VIOLATION OF MR. ADAMS’ RIGHTS UNDER THE
       FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS TO THE UNITED
       STATES CONSTITUTION, AND ARTICLE I, SECTION 10 OF THE OHIO
       STATE CONSTITUTION.

       {¶4}     In his sole assignment of error, Mr. Adams argues that his conviction for

aggravated robbery is against the manifest weight of the evidence. We do not agree.

       {¶5}   When considering whether a conviction is against the manifest weight of the

evidence, this Court must:

       review the entire record, weigh the evidence and all reasonable inferences,
       consider the credibility of witnesses and determine whether, in resolving conflicts
       in the evidence, the trier of fact clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.

State v. Otten, 33 Ohio App. 3d 339, 340 (9th Dist.1986). A reversal on this basis is reserved for

the exceptional case in which the evidence weighs heavily against the conviction. Id., citing

State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983). In our analysis, we are mindful that
                                                 3


“[c]ircumstantial evidence and direct evidence inherently possess the same probative value[.]”

State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph one of the syllabus.

        {¶6}    R.C. 2911.01(A)(3), which prohibits aggravated robbery, provides that “[n]o

person, in attempting or committing a theft offense, as defined in section 2913.01 of the Revised

Code, or in fleeing immediately after the attempt or offense, shall * * * [i]nflict, or attempt to

inflict, serious physical harm on another.” Under R.C. 2913.01(K), the term “theft offense”

includes the commission of a theft in violation of R.C. 2913.02. That statute, in turn, provides:

        No person, with purpose to deprive the owner of property or services, shall
        knowingly obtain or exert control over either the property or services in any of the
        following ways:

        (1) Without the consent of the owner or person authorized to give consent;

        (2) Beyond the scope of the express or implied consent of the owner or person
        authorized to give consent;

        (3) By deception;

        (4) By threat;

        (5) By intimidation.

R.C. 2913.02(A). Mr. Adams has argued that his conviction for aggravated robbery is against

the manifest weight of the evidence because the evidence at trial did not support the conclusion

that he committed theft. Specifically, he has argued that the testimony of Jose T., who witnessed

the attack on L.T., lacks credibility because his ability to accurately perceive events on the

evening in question was compromised by poor eyesight, substance use, and lack of adequate

light at the scene.

        {¶7}    Jose T. testified that he, his cousin Mike C., and several other friends and

acquaintances, including Mr. Adams and Austin Diaz, met at Mr. Diaz’s house in the early

morning hours of April 8, 2012. Jose testified that he joined a group already assembled in a
                                                 4


garage, where all had been drinking. After some time, according to Jose, the group drove to a

local convenience store. Jose recalled that his companions were “hyped up,” and he hoped to

“roll a joint * * * so we could all chill out[.]” Jose testified that the group drove to the home of

an acquaintance that lived in the 1900 block of East 34th Street. Jose’s cousin Mike C., who was

injured, got out of the car. According to Jose, Mr. Diaz also got out of the car, but started

following a man who was walking down the sidewalk. Jose testified that Mr. Adams followed

when the man was four or five houses away.

       {¶8}    Jose testified that he got out of the car to see what was happening, then heard “a

noise, like a smack sound” and saw that Mr. Adams and Mr. Diaz were beating and kicking the

man violently. After reviewing his prior statement to police to refresh his recollection, Jose

testified that he also saw Mr. Adams “getting down, bending over and shuffling through [the

victim’s] pockets” and heard Mr. Adams tell the victim to roll over. On cross-examination, Jose

admitted that he “wasn’t a hundred percent sure” that Mr. Adams had gone through the victim’s

pockets, but on redirect examination, he explained in further detail that he saw Mr. Adams “bend

over and he was, like, doing something. I’m not a hundred percent sure if he was going in his

pockets. * * * I could have sworn he was going through his pockets. That’s what I thought.”

       {¶9}    Jose admitted that he could not remember his last eye exam, but he also testified

that he does not wear glasses. Although he had been drinking and had smoked one joint earlier

in the day, he testified that he was not drunk at the time of the incident. Jose acknowledged that

it was dark when the incident occurred, but testified that with the light available from the nearby

streetlights, he was able to see what was happening from his vantage point. Other witnesses

verified Jose’s recollection about the available light, including police officers who were on the

scene after Jose’s sister called 911. Sergeant Mark McCoy, for example, recalled that there was
                                                  5


a “near full moon,” “ample street lighting,” and “a lot of house lights” when he arrived. Officer

Matthew Bonkoski did not agree with defense counsel’s assessment that it was “pretty dark,” and

he testified that it was his distance from the victim’s body, not the available light, that prevented

him from seeing it. Detective Ernie Sivert recalled that “it was dark outside because it was late

in the evening, but the area was well-lit” by several streetlights.

       {¶10} Other witnesses also supported Jose’s testimony that he believed that he saw Mr.

Adams going through the victim’s pockets. Mike C. explained the events that occurred earlier in

the evening in a manner consistent with Jose’s testimony. Mike recalled that because his hand

had been injured earlier in the evening, he left his acquaintances at the car and returned to the

nearby home where he was living at the time. Mr. Diaz returned later, leaving behind a hoodie

that, according to Mike, felt like it had a heavier object concealed inside. Mike testified that he

later gave the police a watch along with the hoodie. Detective Sivert confirmed that a man’s

watch, a cellular phone with a broken screen, and a hoodie were recovered. The watch and

cellular phone belonged to L.T. According to a forensic expert from the Bureau of Criminal

Investigation, the examples of DNA found on the cellular phone were consistent with Mr.

Adams’ DNA, and he could not be excluded as the contributor of the DNA.

       {¶11} This Court has reviewed the entire record, along with the credibility of the

witnesses. Given the evidence at trial, we cannot conclude that this is the exceptional case in

which a new trial is warranted with respect to Mr. Adams’ conviction for aggravated robbery.

       {¶12} Mr. Adams’ assignment of error is overruled.

                                                 III.

       {¶13} Mr. Adams’ assignment of error is overruled. The judgment of the Lorain County

Court of Common Pleas is affirmed.
                                                 6


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



HENSAL, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

DENISE WILMS, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and MARY R. SLANCZKA, Assistant Prosecuting
Attorney, for Appellee.